


110 HR 5654 IH: Families Beyond Bars Act of

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5654
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Rush (for
			 himself, Mr. Johnson of Georgia,
			 Ms. Kilpatrick,
			 Mr. Butterfield,
			 Mr. Ellison,
			 Mr. Davis of Illinois,
			 Ms. Moore of Wisconsin,
			 Mr. Payne,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Mr. Lewis of Georgia,
			 Ms. Watson,
			 Mrs. Capps,
			 Ms. Baldwin,
			 Ms. Harman,
			 Mr. Clay, Ms. Clarke, Mr.
			 Ruppersberger, Mr. Larson of
			 Connecticut, Ms. DeLauro,
			 and Mr. Hastings of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize a program to provide grants to youth-serving
		  organizations that carry out child-parent visitation programs for children with
		  incarcerated parents.
	
	
		1.Short titleThis Act may be cited as the
			 Families Beyond Bars Act of
			 2008.
		2.FindingsCongress finds as follows:
			(1)The Bureau of Justice Statistics estimates
			 that 1,500,000 children in the United States have at least one incarcerated
			 parent, and an estimated 10,000,000 more individuals have at least one parent
			 who was incarcerated at some point during the individual’s childhood.
			(2)In 2006, the
			 Bureau of Justice Statistics estimated that 75 percent of incarcerated women
			 were mothers, two-thirds of whom were mothers of children under the age of 18,
			 and an estimated 32 percent of incarcerated men were fathers of children under
			 the age of 18.
			(3)The trauma
			 associated with having an incarcerated parent has been well-documented, and
			 includes depression, aggression, low self-esteem, poor academic performance,
			 truancy, attention deficit disorders, substance abuse, teen pregnancy, and
			 symptoms of post-traumatic stress disorder.
			(4)The Bureau of
			 Justice Statistics estimates that children with imprisoned parents may be
			 almost 6 times more likely than their peers to be incarcerated.
			(5)Increased visitation
			 between incarcerated parents and their children can reduce the anxiety and
			 sense of loss children of incarcerated parents experience. This beneficial,
			 low-cost activity may also contribute to a reduction in future crime committed
			 by, and incarceration of, children of incarcerated parents.
			(6)Participation in a
			 comprehensive visitation program allows children of incarcerated parents to
			 build relationships with caring adults and experience opportunities for
			 meaningful involvement and membership, helping to reduce the negative effects
			 of parent-child separation.
			(7)The incarceration
			 of women who are mothers introduces significant changes to the family
			 structure, income level, living arrangements, and emotional support systems of
			 their children. The incarceration of mothers is often more disruptive than the
			 incarceration of fathers, because an estimated two-thirds of mothers who are
			 incarcertated serve as the primary caregiver for at least one child before
			 arrest.
			(8)Incarceration can present an opportunity to
			 enhance parenting skills, encourage children to resist peer pressure, and
			 foster high parental expectations for their children’s school work.
			3.Beyond Bars grant
			 program
			(a)Grant program
			 established
				(1)Grants
			 authorizedThe Attorney General is authorized to award grants to
			 qualified organizations to carry out child-parent visitation programs that
			 foster and develop familial ties between eligible children and their
			 incarcerated parents.
				(2)Grant
			 amountA grant awarded under this section to a qualified
			 organization may not be less than $200,000 nor more than $310,000.
				(3)Grant period;
			 renewabilityA grant awarded under this section shall be for not
			 less than a 3-year period and not more than a 5-year period, and may be
			 renewed.
				(b)Grant
			 usesGrants awarded under
			 this section may be used by a qualified organization to—
				(1)organize and lead
			 group meetings, in accordance with
			 subsection (c);
				(2)provide counseling
			 to eligible children, and to their incarcerated parents;
				(3)select one or more
			 qualified program facilitators to—
					(A)organize and lead
			 group meetings, in accordance with
			 subsection (c); and
					(B)provide counseling
			 to eligible children, and to their incarcerated parents;
					(4)provide to one or more such qualified
			 program facilitators a monthly stipend in accordance with
			 subsection (d);
				(5)provide
			 transportation for eligible children to attend such group meetings, and provide
			 volunteer support to assist in such transportation;
				(6)provide security
			 for eligible children during such group meetings, and comply with applicable
			 security procedures required by the facility at which the eligible children’s
			 parents are incarcerated;
				(7)provide enrichment activities for
			 incarcerated parents of eligible children during incarceration and pre-release,
			 including parenting classes and transition programs;
				(8)provide
			 connections to and coordination with community and social services and other
			 support to eligible children, incarcerated parents, and individuals who serve
			 as guardians of eligible children while the eligible children’s parents are
			 incarcerated;
				(9)obtain program
			 materials and other supplies necessary to carry out other grant activities
			 required or permitted under this subsection;
				(10)conduct periodic evaluations of the
			 activities carried out with a grant under this section, including volunteer
			 recruitment, parental support and development, measurement of children’s
			 opportunities to build meaningful relationships with caring adults, and
			 measurement of children’s opportunities for meaningful involvement and
			 membership;
				(11)develop best
			 practices regarding child-parent visitation programs for eligible children and
			 their incarcerated parents, based on the evaluations conducted under
			 paragraph (10);
				(12)provide
			 age-appropriate enrichment activities for children, including activities
			 related to basic life skills, hygiene, healthy and drug-free habits, social
			 skills, and building self-esteem and confidence;
				(13)coordinate the logistics of the
			 child-parent visitation program with the correctional facility at which the
			 eligible children’s parents are incarcerated;
				(14)supervise adult volunteers who are
			 assisting with the child-parent visitation program, whether such volunteers are
			 working as individuals or as part of a team; and
				(15)conduct outreach
			 activities to recruit eligible children.
				(c)Group
			 meetingsThe group meetings organized and led by a qualified
			 organization with a grant under this section shall be supervised and
			 facilitated by a qualified program facilitator in accordance with the
			 provisions of this section, and shall include the following:
				(1)Child-parent
			 meetingsAt least one day
			 each month, a meeting that provides an opportunity for eligible children to
			 visit their incarcerated parents in the prison facility in which their parents
			 are incarcerated, and to take part in child-parent activities based on
			 evidence-based programs and emerging best practices that foster and develop
			 familial ties. Such meeting shall provide a supportive environment for
			 child-parent interaction, and may include arts and crafts, games, community
			 service projects, and informal group mentoring sessions.
				(2)Meetings for
			 childrenAt least one day
			 each month, on a day other than the day described in
			 paragraph (1), a meeting in a location
			 other than a prison facility that provides an opportunity for eligible children
			 to build interpersonal problem-solving skills, character, self-confidence, and
			 self-esteem by—
					(A)taking part
			 in—
						(i)activities based
			 on evidence-based programs and emerging best practices that address traumatic
			 stress in children, such as programs and practices recommended by the National
			 Child Traumatic Stress Network;
						(ii)community service
			 projects; and
						(iii)recreational
			 activities; and
						(B)holding planning
			 meetings.
					(3)Meetings for
			 parentsAt least one day each
			 month, on a day other than the day described in
			 paragraph (1), a meeting in the prison
			 facility in which parents of eligible children are incarcerated, that provides
			 an opportunity for such incarcerated parents to obtain and improve parenting
			 skills to ensure strong family foundations upon release, which may include
			 evidence-based programs and emerging best practices.
				(d)Stipend for
			 qualified program facilitatorsNot more than 45 percent of the
			 grant funds provided to a qualified organization under this section may be used
			 to provide a monthly stipend to qualified program facilitators. To be eligible
			 to receive such a stipend, a qualified program facilitator shall enter into an
			 agreement with a qualified organization to facilitate and supervise group
			 meetings in accordance with the provisions of this section for not less than a
			 one-year period, in exchange for such stipend. Such agreement may be renewable,
			 at the discretion of the qualified organization, for additional one-year
			 periods.
			(e)Applications;
			 Priority
				(1)ApplicationsA
			 qualified organization interested in receiving a grant under this section shall
			 submit an application to the Attorney General at such time, in such manner, and
			 containing such information as the Attorney General may require. Such
			 application shall include an assurance by the qualified organization that the
			 organization will provide the non-Federal share of the costs of the activities
			 funded by a grant under this section in accordance with
			 subsection (f).
				(2)PriorityIn awarding grants under this section, the
			 Attorney General may give priority as follows:
					(A)First, to qualified organizations that,
			 before and on the date of enactment of this Act, are carrying out a
			 child-parent visitation program for eligible children.
					(B)Second, to
			 qualified organizations that serve the greatest number of eligible
			 children.
					(C)Third, to qualified organizations that
			 demonstrate the greatest need for funds to serve eligible children.
					(f)Non-Federal
			 shareA qualified organization receiving a grant under this
			 section shall provide a percentage of the costs described in
			 subsection (e)(1) from non-Federal
			 sources, which may be contributed in cash or in kind, fairly evaluated,
			 including facilities, equipment, or services, and which may be provided from
			 State or local public sources, or through donations from private entities. Such
			 percentage of the costs shall be equal to—
				(1)in
			 the case of a qualified organization that was established on or after the date
			 of the enactment of this Act—
					(A)2.5 percent for
			 the first year of such grant;
					(B)5 percent for the second year of such
			 grant;
					(C)10 percent for the third year of such
			 grant;
					(D)10 percent for the fourth year of such
			 grant; and
					(E)10 percent for the fifth year of such
			 grant; and
					(2)in the case of a qualified organization
			 that was established before the date of the enactment of this Act—
					(A)10 percent for the
			 first year of such grant;
					(B)15 percent for the second year of such
			 grant;
					(C)20 percent for the third year of such
			 grant;
					(D)20 percent for the fourth year of such
			 grant; and
					(E)20 percent for the fifth year of such
			 grant.
					(g)Regulations;
			 Reports
				(1)RegulationsThe Attorney General is authorized to issue
			 such regulations as may be necessary to carry out this section.
				(2)Reports by
			 organizationsEach qualified
			 organization receiving a grant under this section shall submit to the Attorney
			 General an annual report relating to the activities carried out with a grant
			 under this section. Each such report shall include—
					(A)the evaluations
			 conducted under
			 section 3(b)(10), and the best practices
			 developed, if any, under
			 section 3(b)(11);
					(B)demographic information about the eligible
			 children served by the qualified organization;
					(C)demographic
			 information about any eligible children who applied to participate in the
			 activities carried out with a grant under this section by the qualified
			 organization, but who were not accepted for participation; and
					(D)the number of eligible children served by
			 the qualified organization who have been diagnosed with or treated for post
			 traumatic stress disorder.
					(3)Reports by the
			 Attorney GeneralNot later than one year after the date of the
			 enactment of this Act, and annually thereafter, the Attorney General shall
			 submit to Congress a report summarizing the annual reports submitted to the
			 Attorney General under
			 paragraph (2).
				4.GAO
			 Report
			(a)StudyThe Comptroller General shall, subject to
			 the availability of appropriations, conduct a study of child-parent visitation
			 programs for eligible children, including—
				(1)the number of
			 eligible children and incarcerated parents served by such programs;
				(2)demographic data
			 for participants in such programs, including—
					(A)eligible
			 children;
					(B)incarcerated
			 parents; and
					(C)individuals who serve as guardians of
			 eligible children while the eligible children’s parents are
			 incarcerated;
					(3)the recidivism
			 rates of parents who participate in such programs;
				(4)the incarceration
			 and recidivism rates for children who participate in such programs;
				(5)the secondary
			 education graduation and drop-out rates of eligible children who participate in
			 such programs;
				(6)the teen pregnancy rates of eligible
			 children who participate in such programs;
				(7)the number of eligible children who
			 participate in such programs who have any future adverse contact with the
			 justice system;
				(8)the average amount
			 of time such programs have been in existence;
				(9)the average length
			 of time eligible children and incarcerated parents participate in such
			 programs;
				(10)reasons why
			 eligible children and incarcerated parents drop out of or do not otherwise
			 complete such programs;
				(11)the average
			 distance between where eligible children reside from the prison facilities in
			 which their parents are incarcerated;
				(12)the types of
			 counseling that are available and are being provided through such
			 programs;
				(13)whether such programs provide long-term
			 services to participants in such programs, including whether any services are
			 available after participants have completed such programs;
				(14)methods used to
			 evaluate the performance of employees and volunteers of such programs;
			 and
				(15)the methods used
			 by such programs to find and recruit eligible children and incarcerated parents
			 to participate in such programs, including methods used in prison facilities,
			 schools, and any other service organizations.
				(b)Study
			 periodsThe Comptroller General shall conduct the study under
			 subsection (a)—
				(1)during the
			 one-year period beginning on the date of the enactment of this Act; and
				(2)during the
			 one-year period beginning on the date that is 5 years after the date of the
			 enactment of this Act.
				(c)ReportsNot later than 30 days after the end of
			 each period described in paragraphs (1) and (2) of
			 subsection (b), the Comptroller General
			 shall submit to Congress a report of the findings of the study conducted under
			 subsection (a).
			5.DefinitionsFor the purposes of this Act:
			(1)Qualified
			 organizationThe term
			 qualified organization means a non-profit organization (such as
			 Girl Scouts of the United States of America, Boy Scouts of America, Volunteers
			 of America, Camp Fire USA, Big Brothers Big Sisters, and Amachi Mentoring
			 Program), that carries out child-parent visitation programs that foster and
			 develop familial ties between eligible children and their incarcerated
			 parents.
			(2)Eligible
			 childrenThe term eligible children means
			 individuals who—
				(A)are not younger
			 than age 5 and are not older than age 18; and
				(B)have at least one
			 parent who—
					(i)is
			 incarcerated in a Federal or State prison;
					(ii)during the 3-month period preceding
			 participation in the activities carried out by a qualified organization under
			 section 3, has displayed exemplary compliance
			 with the disciplinary regulations of the prison, and during such participation,
			 continues to display exemplary compliance with such disciplinary regulations;
			 and
					(iii)has never been
			 convicted of or plead guilty to any offense involving child abuse or any sex
			 offense against a minor.
					(3)PrisonThe term prison means any
			 correctional, detention, penal, pre-release, or other confinement facility that
			 is administered by the Federal Government or a State, or by a private
			 organization on behalf of the Federal Government or a State.
			(4)Qualified
			 program facilitatorThe term qualified program
			 facilitator means an individual who—
				(A)is licensed as a clinical psychologist,
			 psychiatrist, or mental health professional, or is working under the direct
			 supervision of such a licensed individual;
				(B)is licensed as a social worker or working
			 under the direct supervision of a licensed social worker;
				(C)is a licensed or certified counselor of
			 mental health, including an individual, school, or family counselor or
			 therapist;
				(D)is an other licensed or certified mental
			 health professional qualified to provide services to children and
			 adolescents;
				(E)has 5 or more
			 years of experience working with children in a counseling capacity; or
				(F)has undergone a
			 criminal background check, and has completed an orientation and all in-service
			 training that is provided by a grantee for facilitators of a child-parent
			 visitation program for eligible children.
				(5)StateThe term State means each of
			 the several States of the United States, the District of Columbia, and any
			 commonwealth, possession, or territory of the United States.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
